 1   MARK J. CONNOT (10010)
     KEVIN M. SUTEHALL (9437)
 2   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 3   Las Vegas, Nevada 89135
     Tel: 702-699-5924
 4   Fax: 702-597-5503
     mconnot@foxrothschild.com
 5   ksutehall@foxrothschild.com
     Attorneys for Plaintiff Cirrus Aviation Services, LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   CIRRUS AVIATION SERVICES, LLC,                          Case No. 2:16-cv-02656-JAD-EJY
11                  Plaintiff/Counter-Defendant,
                                                             STIPULATION AND ORDER
12                                                           PERMITTING AMENDMENT TO
                    v.                                       COMPLAINT AND VACATING
13                                                           MOTION TO AMEND
     CIRRUS DESIGN CORPORATION,
14
                    Defendant/Counter-Claimant.
15

16

17          Plaintiff Cirrus Aviation Services LLC (“Plaintiff” or “Cirrus Aviation”) by and through

18   its counsel of record, Fox Rothschild LLP, and Defendant Cirrus Design Corporation

19   (“Defendant” or “Cirrus Design”), by and through their respective counsel, hereby agree and

20   stipulate as follows:

21          1.      On August 2, 2019, Plaintiff filed a Motion to Amend [ECF No. 62]. Attached as

22   Exhibits 1 and 2 to the Motion to Amend were blueline and clean copies of the proposed

23   amended complaint. The Motion to Amend sought to revise certain factual allegations based on

24   facts and evidence discerned after Plaintiff filed its Complaint [ECF No. 1], including facts

25   learned in discovery.

26          2.      After Plaintiff filed the Motion to Amend, counsel for Plaintiff and Defendant

27   consulted about a possible stipulation to permit Plaintiff to file a revised amended complaint

28   which differed slightly from the version attached to the Motion to Amend. As a result of these
                                                     1
 1   consultations, and in order to avoid the expense of an opposed Motion to Amend, the parties

 2   reached this stipulation.

 3           3.       Accordingly, the parties stipulate pursuant to FRCP 15(a)(2) that Plaintiff is

 4   permitted to amend its complaint in the form of the proposed amended complaint attached to this

 5   stipulation as Exhibit 1.

 6           4.       The parties further stipulate that Defendant will have 14 days from the date the

 7   Court grants this stipulation to respond to the amended complaint.

 8           IT IS SO STIPULATED.

 9
      DATED: August 15, 2019                          DATED: August 15, 2019
10
      FOX ROTHSCHILD LLP                              LEWIS ROCA ROTHGERBER
11                                                    CHRISTIE LLP
12    /s/ Mark J. Connot                              /s/ Meng Zhong
      MARK J. CONNOT (10010)                          MICHAEL J. McCUE (6055)
13    KEVIN M. SUTEHALL (9437)                        MENG ZHONG (12145)
      1980 Festival Plaza Drive, Ste. 700             3993 Howard Hughes Parkway, Ste. 600
14    Las Vegas, NV 89135                             Las Vegas, NV 89169
      Attorneys for Plaintiff/Counter-Defendant       Attorneys for Defendant/Counter-Claimant
15    Cirrus Aviation Services, LLC                   Cirrus Design Corporation
16

17           GOOD CAUSE APPEARING, it is ordered that Plaintiff is granted leave to file its First
18   Amended Complaint in the form attached to this stipulation. It is further ordered that Defendant
19   will have 14 days from the date of this order to file its answer to the First Amended Complaint.
20
                                                          IT IS SO ORDERED
21

22                                                        _______________________________
23                                                         U.S. Magistrate Judge
                                                                 August 16, 2019
                                                          DATE: _________________________
24

25

26

27

28
                                                      2
     Active\101261246.v1-8/15/19
